UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7354


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GREGORY ALLEN REEVES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:15-cr-00047-GEC-1)


Submitted: April 12, 2021                                         Decided: May 6, 2021


Before NIEMEYER, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Allen Reeves, Appellant Pro Se. Michael Coleman Adams, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Allen Reeves appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Upon review of the record, we

conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, ___ F.3d ___, ___, No. 20-7009, 2021 WL 1216543, at *2 (4th

Cir. Apr. 1, 2021) (stating standard of review). Accordingly, we affirm for the reasons

stated by the district court. United States v. Reeves, No. 7:15-cr-00047-GEC-1 (W.D. Va.

Aug. 26, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2